DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on November 1, 2021 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (hereinafter “Wood”) U.S. Patent Application Publication No. 2017/0134388 A1 in view of Holt U.S. Patent Application Publication No. 2015/0113545 A1.

As per claims 1, 11 and 20, Wood discloses a system in a multitenant environment, the system comprising: 
at least one device processor (see fig. 1); and
at least one non-transitory computer readable medium storing instructions translatable by the at least one processor to implement an event manager, the event manager performing: 
executing a multitenant computing platform which hosts one or more applications and enables a plurality of tenants to access the hosted applications (0015, which discloses that “In one embodiment, the multitenant database stores data for multiple client entities each identified by a tenant ID having one of one or more users associated with the tenant ID. Users of each of multiple client entities can only access data identified by a tenant ID associated with their respective client entity. In one embodiment, the multitenant database is a hosted database provided by an entity separate from the client entities, and provides on-demand and/or real-time database service to the client entities.”);
(0071, which discloses that “In certain embodiments, user systems 512 (which may be client systems) communicate with application servers 600 to request and update system-level and tenant-level data from system 516 that may require sending one or more queries to tenant data storage 522 and/or system data storage 524. …System data storage 524 may generate query plans to access the requested data from the database.”);
retrieving domain object information from a tenant database, the domain object information including a definition of the domain object (0065, which discloses that “Invocations to applications may be detected by one or more system processes, which manages retrieving application metadata 616 for the subscriber making the invocation and executing the metadata as an application in a virtual machine.”; 0074, which discloses that “In some multi-tenant database systems, tenants may be allowed to create and store custom objects, or they may be allowed to customize standard entities or objects, for example by creating custom fields for standard objects, including custom index fields.”);
determining from the domain object information a plurality of executable programming instructions that are custom-defined by the tenant, the executable programming instructions defining a behavior of the domain object associated with the domain-specific event (0074, which discloses that “In some multi-tenant database systems, tenants may be allowed to create and store custom objects, or they may be allowed to customize standard entities or objects, for example by creating custom fields for standard objects, including custom index fields.”);
generating a protected event execution environment on the multitenant computing platform which implements restrictions on execution of the plurality of executable programming instructions defining the behavior of the domain object, wherein the protected event execution environment and the restrictions are specific to the user and the domain object in combination (see claim 10, which discloses “wherein users of each of multiple client entities can only access data identified by a tenant ID associated with the respective client entity, and wherein the multitenant database is a hosted database provided by an entity separate from the client entities, and provides on-demand database service to the client entities.”); and
wherein the restrictions isolate execution of the plurality of executable programming instructions and prevent the plurality of executable programming instructions from interfering with execution of code of the multitenant computing platform code and code of other tenants (0070, which discloses that “Thus, there might be some data structures managed by system 516 that are allocated at the tenant level while other data structures might be managed at the user level. Because an MTS might support multiple tenants including possible competitors, the MTS should have security protocols that keep data, applications, and application use… In addition to user-specific data and tenant specific data, system 516 might also maintain system level data usable by multiple tenants or other data.”)
initiating execution, in the protected event execution environment, of the plurality of executable programming instructions defining the behavior of the domain object (0065, which discloses that “Invocations to applications may be detected by one or more system processes, which manages retrieving application metadata 616 for the subscriber making the invocation and executing the metadata as an application in a virtual machine.”; 0069; 0070);
obtaining a second domain-specific event indicating a request from a domain access object to modify the plurality of executable programming instructions of the domain object information associated with the domain object in the tenant database (see claim 8 which discloses modify a virtual machine functionality…”; 0069, which discloses that “In an example of a MTS arrangement, since all of the data and the applications to access, view, modify, report, transmit, calculate, etc., can be maintained and accessed by a user system having nothing more than network access, the user can manage his or her sales efforts and cycles from any of many different user systems. For example, if a salesperson is visiting a customer and the customer has Internet access in their lobby, the salesperson can obtain critical updates as to that customer while waiting for the customer to arrive in the lobby.”; 0070); and
initiating modification of the plurality of executable programming instructions of the domain object information associated with the domain object in the tenant database in the protected event execution environment (0071, which discloses that “In certain embodiments, user systems 512 (which may be client systems) communicate with application servers 600 to request and update system-level and tenant-level data from system 516 that may require sending one or more queries to tenant data storage 522 and/or system data storage 524.”).
Holt discloses a system in a multitenant environment, the system comprising: 
generating a protected event execution environment on the multitenant computing platform which implements restrictions on execution of the plurality of executable programming instructions defining the behavior of the domain object, wherein the protected event execution environment and the restrictions are specific to the user and the domain object in combination (0044, which discloses that “For each application to be concurrently hosted within a single shared JVM, a unique and isolated application domain is created which defines the operating environment for the contained application program.  Within each application domain, the contained application program observes an execution environment that conforms without restriction to the Java platform specifications and which is protected against interference or attacks from malicious or incompetent neighbouring applications.”); and
wherein the restrictions isolate execution of the plurality of executable programming instructions and prevent the plurality of executable programming instructions from interfering with execution of code of the multitenant computing platform code and code of other tenants (0044, which discloses that “For each application to be concurrently hosted within a single shared JVM, a unique and isolated application domain is created which defines the operating environment for the contained application program.  Within each application domain, the contained application program observes an execution environment that conforms without restriction to the Java platform specifications and which is protected against interference or attacks from malicious or incompetent neighbouring applications.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Holt and incorporate a system the system, comprising: generating a protected event execution environment on the multitenant computing platform which implements restrictions on execution of the plurality of executable programming instructions defining the behavior of the domain object, wherein the protected event execution environment and the restrictions are specific to the user and the domain object in combination; wherein the restrictions isolate execution of the plurality of executable programming instructions and prevent the plurality of executable programming instructions from interfering with execution of code of the multitenant computing platform code and code of other tenants in view of the teachings of Holt in order to ensure interoperability and enhance security of competing applications. 

As per claim 2 and 12, Wood further discloses the system, wherein the first domain-specific event comprises a first event published by a corresponding first domain access object that is accessed by the user through a corresponding application programming interface (API), wherein the published event indicates that the domain object will be accessed (0061; 0065).

As per claims 3 and 13, Wood further discloses the system, wherein the second domain-specific event comprises a second event published by a corresponding second domain access object that is accessed by the user through a corresponding API, wherein the published event indicates a modification of metadata associated with the domain object according to input provided by the user (0026; 0061; 0065).

As per claims 4 and 14, Wood further discloses the system, wherein the second domain-specific event comprises a second event published by a corresponding second domain access object that is accessed by the user through a corresponding API, wherein the published event indicates a modification of code defining a behavior of the domain object according to input provided by the user (0026; 0061; 0065).

As per claims 5 and 15, Wood further discloses the system, wherein the domain object information includes a privilege mode value associated with the behavior of the domain object, wherein when the privilege mode value is a first value indicating a non-privilege mode, the event manager validates one or more associated conditions prior to executing the plurality of executable programming instructions defining the behavior of the domain object (0070), and
wherein when the privilege mode value is a second value indicating a privilege mode, the event manager executes the plurality of executable programming instructions defining the behavior of the domain object without requiring prior validation of any associated conditions (0070).

As per claims 6 and 16, Wood further discloses the system, wherein the user comprises a first user, the domain object comprises a first domain object, and the protected event execution environment comprises a first protected event execution environment, wherein the event manager further performs:
obtaining a third domain-specific event, wherein the third domain-specific event indicates a request to perform one or more operations associated with at least one of: a second user, and a second domain object (0070; 0071);
retrieving domain object information for a domain object associated with the third domain-specific event (0070; 0071);
	generating a second protected event execution environment on the multitenant computing platform which is isolated from the first protected event execution environment (0070; 0071);
initiating execution, in the second protected event execution environment, of a plurality of instructions associated with the third domain-specific event (0070; 0071);

As per claims 7 and 17, Wood further discloses the system, wherein determining the plurality of executable programming instructions defining a behavior of the domain object includes:
accessing code obtained from the retrieved domain object information, wherein the code is associated with domain-specific logic defined by the tenant for the domain object (0065; 0070).

As per claims 8 and 18, Wood further discloses the system, wherein the at least one non-transitory computer readable medium store instructions translatable by the at least one processor to implement a validation module, the validation module performing:
obtaining, from the tenant, trait information and behavior information associated with the domain object (0069; 0070); and
requesting validation of the obtained trait information and behavior information, wherein the trait information defines a subset of a plurality of properties of the domain object, the subset defining a subset of properties that are changed by operations associated with the behavior of the domain object (0069; 0070).

As per claims 9 and 19, Wood further discloses the system, wherein the at least one non-transitory computer readable medium store instructions translatable by the at least one processor to implement one or more application programming interfaces (APIs), the one or more APIs performing:
receiving input from the user indicating the request by the user to perform the one or more operations associated with the domain object associated with the tenant of the multitenant computing platform (0069; 0070);
accessing one or more domain access objects and causing the event manager to process the one or more accessed domain access objects, thereby performing the one or more operations associated with the domain object (0069; 0070).

As per claims 10, Wood further discloses the system, wherein the one or more APIs further performing: 
receiving input from the user indicating the request by the user to perform the one or more operations associated with the domain object associated with the tenant of the multitenant computing platform (0069; 0070);
providing the first domain-specific event to the event manager (see claim 7; 0052; 0070).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 11, 2021